Citation Nr: 18100173
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 13-31 153
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	1
 
ORDER
New and material evidence has been received to reopen the claim of entitlement to service connection for cause of death, and to that extent, the claim is granted.  
FINDINGS OF FACT
1.  An October 1999 rating decision denied entitlement to service connection for cause of death.  The appellant did not appeal or submit new evidence within the requisite time period and therefore the October 1999 rating decision became final.
2.  Evidence received since the October 1999 rating decision is new, relates to unestablished facts necessary to substantiate the claim for entitlement to service connection for cause of death, and raises the reasonable possibility of substantiating that claim.
CONCLUSIONS OF LAW
1.  The October 1999 rating decision that denied the appellants claim for entitlement to service connection for cause of death is final.  38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently, 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).
2.  Evidence submitted to reopen the claim of entitlement to service connection for cause of death is new and material, and the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had active duty service in the United States Air Force from August 1971 to August 1975, after which time he had a period of Reserve service.  He had additional time served in the United States Army from April 1977 to August 1979.  He passed away in August 1998, and the appellant is the Veterans widow.
This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office. 
In January 2018 the appellant testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing was prepared and added to the record.  
The Agency of Original Jurisdiction (AOJ) denied the appellants claim of entitlement to service connection for cause of death in an October 1999 rating decision, finding that there was no evidence that the Veterans hypertensive heart disease, which ultimately led to his demise, had its onset during active duty service or within one year of service.  As noted, the appellant did not appeal or submit new and material evidence within the requisite time period, and therefore the October 1999 rating decision is final.  See 38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently, 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).
The evidence received since the October 1999 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  For example, the appellant submitted her own written statement as well as statements from family members describing the Veterans history of cardiac difficulties, and she submitted private treatment records detailing the Veterans cardiac disability, all of which suggested a continuity of hypertension since service.  Additionally, the AOJ obtained a VA medical opinion pertaining to hypertension that was submitted to the record in 2013.  This new evidence addresses a reason for the previous denial; that is, a continuity of symptomatology of hypertension as it contributes to a nexus, and raises a reasonable possibility of substantiating the claim.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).   Accordingly, the claim is reopened.  
 
REMANDED ISSUE
The issue of entitlement to service connection for cause of death is remanded for additional development.  In this case, the AOJ obtained a VA opinion as to whether the Veterans hypertension had its onset during active duty service.  The VA examiner concluded that the Veterans hypertension less likely than not had its onset during active duty service noting numerous normal blood pressure readings and that he was not diagnosed with hypertension until 1985.  The VA examiner indicated that the Veteran had only one elevated blood pressure reading during service.  However, as pointed out by the Veterans representative at the hearing, the Veteran had other complaints during service that may have been signs of hypertension.  The Veteran complained of chest pain in August 1971, and he was diagnosed with residual chest pain.  The Veteran also sought treatment for a headache in November 1972.  Additionally, there is evidence that he had an incident where he had a heated discussion which caused a delayed onset of chest pain in February 1974.  It is possible that the Veterans headaches and chest pains could have been manifestations of hypertension, and these instances were not addressed in the VA opinion.  Therefore, the AOJ should obtain a supplemental VA opinion to describe these symptoms in service that may have been related to the Veterans hypertensive heart disease.  
 
The matter is REMANDED for the following actions:
1.  The claims file should be sent to an appropriate examiner to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veterans hypertensive heart disease arose during service or was otherwise related to service.  In offering the opinion, the examiner is asked to consider the service treatment records that described residual chest pain in August 1971, headache treatment in November 1972, and the onset of chest pain in February 1974.  A rationale should be provided for any opinion offered as the Board is precluded from making any medical findings.
2.  Thereafter, readjudicate the claim and provide the appellant and her representative with a Supplemental Statement of the Case if the claim is disallowed.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.  
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	E. F. Brandau, Associate Counsel 

